Citation Nr: 1144017	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-21 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to initial increased ratings for the service-connected residuals of prostate cancer, rated as 100 percent disabling prior to January 1, 2007, 20 percent disabling effective January 1, 2007, and 40 percent disabling effective October 22, 2008.

2.  Entitlement to initial increased ratings for service-connected bilateral hearing loss, rated as noncompensably disabling prior to November 5, 2008, and 10 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1958 to December 1967 and from Mach 1968 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions issued in September 2007, January 2008, and March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board notes that the Veteran submitted a statement to the Board in February 2010, that appears to raise a claim of entitlement to service connection for ischemic heart disease.  This is referred to the RO for appropriate action.  

The issue of initial increased ratings for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is in receipt of a 100 percent disability rating prior to January 1, 2007, and no higher rating is available.

2.  From January 1, 2007 to October 22, 2008, the Veteran's prostate cancer residuals was not treated by catheterization or the use of absorbent materials, and the Veteran did not experience recurrent urinary tract infections. 

3.  As of October 22, 2008, the Veteran's prostate cancer residuals did not require the use of an appliance or the wearing of absorbent materials that need to be changed more than four times per day.



CONCLUSION OF LAW

The criteria for rating in excess of 20 percent prior to October 22, 2008 (exclusive of a period of a 100 percent rating assigned prior to January 1, 2007), and a rating in excess of 40 percent as of October 22, 2008, for residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.115a, 4.115b, Diagnostic Code 7528 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

In the instant case, the Veteran's claim for a higher rating for his service-connected prostate cancer residuals arises from his disagreement with the initial evaluations assigned following the grant of service connection.  Courts have held that in these circumstances, once notice has been satisfied in conjunction with the grant of service connection, additional notice is not required under 38 U.S.C.A. § 5103.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's duty to notify with regard to the Veteran's prostate cancer service connection claim was satisfied by a letter issued in August 2006; therefore, the appeal may be adjudicated without remand for further notification.

The Board also finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided on appeal has been obtained, including the Veteran's private treatment records.  The Veteran was also offered an opportunity to testify at a hearing before the Board, but he declined.  In order to assess the current severity of the Veteran's service-connected disability, the Veteran was provided with two appropriate VA examinations.  The Board finds that these examinations are adequate for rating purposes, as they contain findings relevant to the rating criteria, and neither the Veteran nor his representative have argued that they are deficient nor reported that his prostate cancer residuals have increased in severity since they were last assessed for VA purposes in October 2008.  In a February 2010 statement, the Veteran seemingly reported other disabilities that contributed to his overall health, but did not specifically report an increase in his prostate cancer residual symptomatology.  Similarly, in an October 2011 statement, the Veteran representative noted that the Veteran's prostate cancer symptoms had last been assessed for VA purposes in 2008, but the representative failed to report that the Veteran's symptomatology had increased in severity since that time.  The Board notes that the mere passage of time since those examinations is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Accordingly, the Board concludes that the VA examinations of record are sufficient to adjudicate this appeal.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

Increased Rating Claim

The Veteran is seeking an increased rating for the service-connected residuals of his irradiated prostate cancer.  The Veteran is in receipt of a total (100 percent) evaluation effective August 2006, a 20 percent effective January 1, 2007, and a 40 percent evaluation effective October 22, 2008.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's prostate cancer is evaluated under Diagnostic Code 7528, which provides that active malignant neoplasms of the genitourinary system are to be rated as 100 percent disabling.  Following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedures, the rating of 100 percent shall continue until the expiration of six months.  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  

Evaluations of renal dysfunction are assigned under 38 C.F.R. § 4.115b, which provides that a noncompensable rating is assigned for albumin and casts with history of acute nephritis; or, hypertension.  A 30 percent evaluation is assigned for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent evaluation is assigned for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent evaluation is assigned for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  The highest evaluation, 100 percent is assigned in situations requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.  

Voiding dysfunction is rated as either urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  With continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, a 20 percent evaluation is assigned for a disability requiring the wearing of absorbent materials which must be changed less than two times per day.  A 40 percent evaluation is assigned for a disability requiring the wearing of absorbent materials which must be changed two to four times per day.  A 60 percent evaluation is assigned for the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.

In cases of urinary frequency, a 10 percent evaluation is assigned for a daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent evaluation is assigned for a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent evaluation is assigned in cases of a daytime voiding interval less than one hour, or awakening to void five or more times per night.

In cases of obstructed voiding, a noncompensable evaluation is assigned for obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  A 10 percent evaluation is assigned for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: post-void residuals greater than 150 cc, urometry with a markedly diminished peak flow rate (less than 10 cc/sec), recurrent urinary tract infections secondary to obstruction, and stricture disease requiring periodic dilation every two to three months.  A 30 percent evaluation is assigned for urinary retention requiring intermittent or continuous catheterization.

Finally, in cases of urinary tract infections, a 10 percent evaluation is warranted for long-term drug therapy, with one to two hospitalizations per year and/or requiring intermittent intensive management.  A 30 percent evaluation contemplates recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  In cases of poor renal function, the urinary tract infection is to be rated as renal dysfunction.  See 38 C.F.R. § 4.115a.

In this case, the record shows the Veteran was diagnosed to have prostate cancer in May 2006, that was treated with radioactive seed implant.  The agency of original jurisdiction received the Veteran's claim in August 2006.  Later, he was awarded service connection and assigned a 100 percent evaluation effective from when the RO received the claim.  Thereafter, the Veteran's predominant residual disability, determined by the RO to be a voiding dysfunction, was rating as 20 percent disabling, effective January 2007, and 40 percent disabling, effective October 2008.  

The relevant evidence of record includes the Veteran's submitted statements, VA examination reports, and private treatment records. 

The Veteran was afforded a VA genitourinary examination in November 2007, during which he reported experiencing residual symptoms of urinary frequency, requiring him to void at least five times per day (every two to three hours).  The Veteran reported that his nighttime voiding varied greatly, ranging from one time per night to five times per night.  The Veteran also reported experiencing urinary hesitancy and terminal dribbling, but denied any change in his urinary stream, dysuria, recurrent urinary tract infections, hospitalization for urinary tract infections, urinary incontinence (although reporting some urinary staining of his undergarments), catheterization, dilation, drainage procedures, nor any use of absorbent padding.  The Veteran reported that his prostate cancer residuals did not affect his activities of daily living and that the Veteran reported he had retired from employment several years prior to the time of the examination.

On physical examination, the Veteran's prostate was enlarged and firm with few palpable nodules and without tenderness.  After reviewing laboratory test results, the examiner noted that the Veteran's mild renal insufficiency was at least as likely as not related to his hypertension and less likely than not related to his prostate cancer residuals.  The examiner diagnosed the Veteran with prostate adenocarcinoma, treated with radium implants without recurrence or adjunct hormonal or chemotherapy treatment.  

A March 2008 private urology treatment record reflects the Veteran's report of experiencing some mild post-void dribbling, but good urinary flow and urinary control.  The Veteran's urinalysis results were negative, and on physical examination, no abnormalities were noted.  In a June 2008 statement, the Veteran reported experiencing a "constant leaking problem."  

The Veteran was afforded another VA genitourinary examination in October 2008.  During the examination, the Veteran reported that his prostate cancer residuals do not affect his activities of daily living.  The Veteran also reported daytime voiding three to four times per day and nocturia four to six times per night.  He further reported wearing absorbent padding to treat his incontinence, with an average use of two to four pads per day.  However, the Veteran denied a history of catheterizations.  On physical examination, the examiner noted that the Veteran's prostate was very small, with no evidence of nodules.  The Veteran was wearing an absorbent undergarment that had urine stains.  The examiner diagnosed the Veteran with status-post prostate cancer and opined that the Veteran's urinary incontinence is at least as likely as not a result of his prostate cancer treatment.

As referenced above, the Veteran is in receipt of a 100 percent rating prior to January 2007, a 20 percent rating effective January 2007, and a 40 percent rating effective October 2008.  However, as ratings in excess of 100 percent are not available, this appeal focuses on whether increased ratings are available for the rating periods commencing in January 2007 and October 2008.

In the instant case, the Veteran's predominant residual of his prostate cancer is a voiding dysfunction, as reflected by the 2008 VA examiner's opinion that the Veteran's urinary incontinence is a residual of his prostate cancer treatment.  The Board acknowledges that the medical evidence of record reflects that the Veteran has hypertension and some renal insufficiency.  However, the record fails to reflect that the Veteran's renal insufficiency and hypertension has been assessed as a residual of his prostate cancer, as the 2007 VA examiner opined that the Veteran's renal insufficiency was related to his nonservice-connected hypertension and not his prostate cancer residuals.  The Board further notes that the Veteran has also been treated for renal cell carcinoma, another nonservice-connected condition.  Thus, based on the medical evidence of record and the Veteran's reported prostate cancer residual symptomatology, the Board concludes that the Veteran's disability is properly rated under the rating criteria for voiding dysfunctions.

Turning first to whether the Veteran is entitled to a rating in excess of 20 percent from January 2007 to October 2008, the Board finds that the Veteran does not meet the criteria for the next higher rating during this rating period, as he did not report the use of absorbent materials (allowing an assignment of a higher rating pursuant to the rating criteria for voiding dysfunctions), that he had urinary retention requiring catheterization (allowing an assignment of a higher rating pursuant to the rating criteria for obstructed voiding), or that he experienced recurrent urinary tract infections requiring frequent hospitalization (allowing an assignment of a higher rating pursuant to the rating criteria for urinary tract infections).  Moreover, as the Veteran reported daytime voiding of approximately five times per day (every two to three hours), and that his nocturia varies greatly, with only occasional periods where he voids five times per night, the Veteran has not reported consistent symptomatology warranting the assignment of an increased rating pursuant to the rating criteria for urinary frequency.  Thus, the Board finds that the Veteran's prostate cancer residual symptomatology during this rating period is adequately contemplated by his current 20 percent evaluation.  

Turning next to whether the Veteran is entitled to a rating in excess of 40 percent for the rating period commencing in October 2008, the Board finds that the evidence of record fails to reflect a basis for awarding a rating in excess of 40 percent.  In that regard, the only available higher rating is assigned when the evidence reflects that an appliance is used to treat urinary leakage, diversion, or incontinence, or when absorbent materials must be changed more than four times per day.  As the Veteran is not shown to have been prescribed a device to treat any urinary incontinence and has reported that he must change his absorbent materials two to four times per day, an increased rating is not for application.  

The Board specifically acknowledges its consideration of the lay evidence of record when adjudicating this claim, including the Veteran's reported urinary symptomatology.  Indeed, the Veteran is competent to report his symptomatology, and the record reflects that the Veteran's current ratings were assigned based on his reports of his urinary incontinence and urinary frequency.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   However, as outlined above, neither the Veteran's reported symptomatology nor the clinical evidence of record reflect the requisite findings that would allow the award of ratings in excess of those currently assigned.  

Based on the foregoing, the Board concludes that a basis for assigning a schedular rating in excess of those assigned for the residuals of the Veteran's service-connected prostate cancer has not been presented.  Therefore, the Veteran's appeal is denied.

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's prostate cancer residuals increased rating claim.  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  Consequently, referral for extraschedular consideration is not warranted.

The Board also acknowledges that the Veteran is unemployed, as he has reported that he is retired from employment.  However, the Veteran has not specifically claimed entitlement to a total disability due to individual unemployability (TDIU) as a result of his service-connected prostate cancer residuals.  See 38 C.F.R. § 4.16.  In the event that in filing an increased rating claim, a claim of a TDIU was implicitly raised (see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)), review of the medical evidence does not reflect that the Veteran's service-connected prostate cancer residuals preclude employment, as the Veteran has reported that his residual disability does not affect his activities of daily living.  Thus, a preponderance of the evidence of record is against a finding that the Veteran is precluded from gainful employment due solely to his service-connected disability, and entitlement to a TDIU is not warranted.


ORDER

Entitlement to an initial increased rating for the service-connected residuals of prostate cancer, evaluated as 100 percent disabling prior to January 1, 2007, 20 percent disabling effective January 1, 2007, and 40 percent disabling effective October 22, 2008, is denied.  


REMAND

After the Veteran's initial bilateral hearing loss increased rating claim was certified to the Board for appellate review, the Veteran submitted a February 2010 VA audiological treatment record that indicates that the Veteran's hearing impairment has increased in severity since it was last assessed for VA purposes.  Specifically, the treatment record references a marked decrease in the Veteran's speech discrimination scores when compared to the speech discrimination scores recorded during the Veteran's 2008 VA audiometric examination.  However, as the corresponding puretone thresholds were not recorded, this record cannot serve as a basis for determining a schedular evaluation.  Therefore, a new examination is requested.

Additionally, in a September 2006 statement, the Veteran reported that he received ongoing VA audiological treatment, with routine appointments every six months.  However, the RO last obtained the Veteran's VA treatment records in August 2006.  Accordingly, any outstanding VA medical treatment records should be obtained.  38 C.F.R. § 3.159(c)(2) (2011).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records from August 2006 to the present.

2.  Once the requested development is accomplished, schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The examiner should be provided with the Veteran's claims file and asked to fully review it.  The examiner should conduct any necessary audiometric testing to determine the Veteran's current hearing acuity, and the examiner should also fully describe the functional effects caused by the Veteran's current hearing disability, as well as its effect on his employability.

3.  Then, re-adjudicate the Veteran's claim.  If the full benefit sought is not granted, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


